POLLOCK, District Judge.
This is a suit brought for the infringement of patent and accounting. The letters patent involved in this suit are No. 853,203, applied for May 17, 1902, issued May 7, 1907.
The claims involved in this patent are Nos. 1 and 12. The alleged infringement consists in the erection by. defendants, doing business as the Leavenworth Bridge Conipany, for Shawnee county, this state, of a concrete bridge known as the “Poor Farm bridge,” and another bridge, known as “East Fourth Street bridge,” in said county. De-i fendants have moved to dismiss the bill for want of equity.
I have examined the briefs and arguments filed in this case, and find there is involved precisely the same principles considered and determined in case No. 196-N on the records of this court, wherein the *592present plaintiff is plaintiff and Arthur E. Allen et al. are defendants. 254 Fed. 587.
For the reasons expressed in the memorandum opinion filed in that case, the motion in the present case'is likewise sustained.
It is so ordered.